Asch, J.
(concurring). I concur in the result reached by the majority. The dissent correctly quotes the Supreme Court in Rodriguez v Compass Shipping Co. (451 US 596, 617-618) to the effect: “Whatever the continued validity of our decision in Czaplicki, a question we need not and do not decide today, these cases do not involve ‘the peculiar facts’ on which Czaplicki was based”. However, I believe that it misreads the effect of Rodriguez on the rationale set forth in Czaplicki v Hoegh Silvercloud (351 US 525). The very quote relied upon by the dissent is limited by a footnote appended to it, however. In the note, Justice Stevens unequivocally stated (p 617, n 41): “As our analysis indicates, the 1959 and 1972 Amendments have substantially undercut the basis for the Czaplicki exception to § 33(b). The Court was troubled in Czaplicki because under the Act in 1956 there was ‘no other procedure’ by which a longshoreman could enforce his rights against a third party where the employer failed to sue due to a conflict of interest * * * After the 1959 amendments, there is such a procedure: the employee may simply file his own third-party suit within six months after accepting compensation.” It seems apparent, therefore, that the decision in Czaplicki was prompted by the fact that, at that time, an employee’s acceptance of a compensation award affected an immediate assignment of his claim to his employer. In an attempt to ameliorate this problem, the Supreme Court gave Czaplicki the right to sue despite the preclusions contained in title 33 (§ 933, subd [b]) of the United States Code. Since the decision in Czaplicki, Congress has acted. It has incorporated a six-month grace period within which the longshoreman could evaluate his options *707and decide what he wished to do. If the longshoreman elects not to pursue his claim, it will be assigned to the employer. “We are persuaded * * * that Congress did indeed intend to require the employee either to act promptly or to accept the consequences of an assignment of his claim to the employer. One of the consequences of such an assignment is the risk that the employer will choose not to sue. The comprehensive character of the procedures outlined in the Act precludes the fashioning of an entirely new set of remedies to deal with an aspect of a problem that Congress expressly addressed. The fact that parties sometimes fail to assert meritorious claims within the period authorized by law is not a sufficient reason for refusing to enforce an unequivocal statutory bar.” (Rodriguez v Compass Shipping Co., supra, at pp 613-614; emphasis added.) The Congress when it enacted and amended the statute certainly could have created exceptions for situations such as that raised in Czaplicki or other serious conflicts of interest. It did not choose to do so, electing another method instead, i.e., a six-month grace period for the longshoreman to bring his own action. “As with other problems of interpreting the intent of Congress in fashioning various details of this legislative compromise, the wisest course is to adhere closely to what Congress has written. The meaning of § 33(b) is plain and should be respected” (Rodriguez v Compass Shipping Co., supra, p 617).